986 F.2d 1583
Willie Lee RICHMOND, Petitioner-Appellant,v.Samuel A. LEWIS,* Director, ArizonaDepartment of Corrections;  and Roger Crist,Superintendent of the Arizona StatePrison, Respondents-Appellees.
No. 86-2382.
United States Court of Appeals,Ninth Circuit.
March 17, 1993.

1
On Remand From the United States Supreme Court;  Sandra Day O'Connor, Associate Justice.


2
Before:  ALARCON and O'SCANNLAIN, Circuit Judges, and STEPHENS,** District Judge.


3
Pursuant to the mandate of the United States Supreme Court certified on December 31, 1992 in Richmond v. Lewis, --- U.S. ----, 113 S.Ct. 528, 121 L.Ed.2d 411 (1992), we vacate our opinion at 948 F.2d 1473 (9th Cir.1991), reverse the district court, and remand for further proceedings which are consistent with the opinion of the Supreme Court.


4
Appellant's motion to issue mandate is denied as moot.



*
 Samuel A. Lewis and Roger Crist have been substituted for their respective predecessors in office, James R. Ricketts and Donald Wawrzaszek, pursuant to Federal Rule of Appellate Procedure 43(c)(1)


**
 The Honorable Albert Lee Stephens, Senior United States District Judge for the Central District of California, sitting by designation